Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 05 September 2019 for application number 16/551,389. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-12 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  11/19/19.

Claim Objections
The following claim that is being labeled as an independent claim 9 results in a conflict with another dependent claim 9.  The examiner suggests that the applicant amend the numbering of the claim and its dependent claims.  For the purpose of examining, the examiner will temporarily treat the independent claim 9 as “claim 11” and its dependent claim 11 as “claim 12”.
9. A LIDAR system comprising a device for receiving light having at least one wavelength for the detection of an object, the device comprising: an optical phased array that includes a plurality of optical phased sub-arrays, each optical phased sub-array including: a plurality of antennas; and a detector for coherently receiving light; and an evaluation unit, wherein the evaluation unit is connected to the optical phased sub- arrays and is configured to determine an angle at which the object is detected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo et al. (US 2019/0339389) in view of Hong et al. (US 10048366).
Regarding claim 1, Russo discloses a device for receiving light having at least one wavelength for the detection of an object (par. 3), the device comprising: 
an optical phased array that includes a plurality of optical phased sub-arrays (fig. 7A, #703; pars. 19, 43, 44);
a detector for coherently receiving light (fig. 6, #20A, #20B; par. 51); and 
an evaluation unit, wherein the evaluation unit is connected to the optical phased sub- arrays and is configured to determine an angle at which the object is detected (pars. 4, 5, 9, 12).
Russo does not explicitly disclose each optical phased sub-array including: a plurality of antennas.
In the same field of endeavor, Hong discloses each optical phased sub-array including: a plurality of antennas (col. 9, lines 10-60).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Russo to include the teachings of Hong in order to receive signal (Hong, col. 1, lines 10-25).
Regarding claim 2, see teachings of claim 1.  Hong further discloses wherein at least one of central positions of the optical phased sub-arrays is situated asymmetrically in the respective optical phased sub-array (fig. 11; col. 9, lines 53-67).
Regarding claim 3, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 4, see teachings of claim 1.  Russo further discloses wherein the evaluation unit includes at least one analog-to- digital converter and a processor (par. 10).
Regarding claim 5, Russo discloses a method for detecting an object using light having at least one wavelength, the method comprising: emitting light having at least one wavelength at a particular angle (fig. 9; pars. 3-4); receiving light using an optical phased array that includes a plurality of optical phased sub-arrays (fig. 7A, #703; pars. 19, 43, 44); a detector for coherently receiving light (fig. 6, #20A, #20B; par. 51); determining at least one possible object based on the received light; and verifying an object based on the angle at which the possible object is detected (pars. 4, 5, 9, 12, 27).
Russo does not explicitly disclose each optical phased sub-array including: a plurality of antennas.
In the same field of endeavor, Hong discloses each optical phased sub-array including: a plurality of antennas (col. 9, lines 10-60).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Russo to include the teachings of Hong in order to receive signal (Hong, col. 1, lines 10-25).
Regarding claim 10, see teachings of claim 5.  Russo further discloses wherein the verifying includes checking whether a maximum of an angular spectrum exists at the determined angle (par. 5, “looking for peaks in the frequency spectra”).
Regarding claim 11, please refer to the claim objection above.  The claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, see teachings of the independent claim 11 and the claim objection above.  Russo further discloses wherein the LIDAR system is an frequency- modulated continuous wave LIDAR system (pars. 38, 52).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the references, alone or in combination, discloses wherein, for the determination of the at least one possible object, a frequency is ascertained at a maximum of a magnitude of a recorded spectrum of the received light, averaged across the optical phased sub-arrays.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486